Citation Nr: 0108278	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for low back disability to 
include degenerative joint disease and a herniated disc of 
the lumbar spine. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1982 and from February 1983 to April 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to the benefits 
sought on appeal. 


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

Service medical records demonstrate that the veteran was 
assessed with lower back pain on at least two occasions.  On 
his separation medical examination in February 1992, the 
veteran was assessed with off and on lower back pain.  

In December 1997, the veteran was afforded a VA examination, 
which, in pertinent part, diagnosed chronic low back pain-
degenerative joint disease plus herniated disk at L5-S1, 
bulge at L4-L5.  There is no indication that X-rays were 
afforded.

The veteran was afforded another VA medical examination in 
February 1998.  The veteran reported injuring his back again 
in 1996 in a civilian industrial accident and that he had 
been seeing private physicians in Salinas, California.  The 
examiner reported the veteran had a slight scoliosis of the 
lumbar spine and pseudo-arthrosis of the left L-5 transverse 
process, probably indicating long-standing deformities dating 
back to childhood.  

According to a physical therapy initial evaluation in March 
1998, the veteran reported having injured his back in 
1995/1996 after driving a tractor over rough terrain.  The 
veteran sustained considerable vibration and impact when 
going through ditches.  No X-rays were taken.  The veteran 
had copies of a MRI and other private medical records with 
him at that time, copies of which have not been associated 
with the claims file, however.  

The VA's statutory duty to assist includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The record contains conflicting evidence suggesting a 
congenital back condition, a potential injury in service as 
well as an intercurrent industrial injury to the lower back 
coupled with the fact that claims are advanced for lower back 
pain, degenerative joint disease and a herniated disc.  The 
Board is of the additional opinion that another examination 
is necessary to resolve conflicting evidence.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The veteran should be requested to 
submit copies of any MRI reports and 
other private medical records he 
reportedly had with him at the March 1998 
VA examination.  

2.  The RO should obtain all relevant 
records regarding the veteran's workmen's 
compensation claim for a back injury in 
1995/1996, including, but not limited to 
all applications, examination reports, 
clinical records and copies of any 
pertinent diagnostic tests, for 
incorporation into the record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

2.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
nature and severity of all disabilities 
involving the lumbar spine.  The 
examination should include all tests and 
studies deemed necessary.  The claims 
folder and a copy of this Remand should 
be furnished to the examiner prior to 
completion of the examination report.

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the veteran had a 
chronic back disability that began in 
service; if so, whether the condition 
that began in service included 
degenerative changes and disc pathology, 
but if it did not, whether the condition 
that began in service weakened or 
otherwise contributed to the veteran's 
post service trauma and degenerative 
changes and disc herniation identified in 
conjunction with his workman's 
compensation claim after service.  The 
examiner's attention is directed to the 
veteran's assertion that he had a 
weakened back as a result of military 
service that precipitated the subsequent 
back injury detailed in his 1996 
workmen's compensation claim.

In addition, if any congenital back 
condition is diagnosed, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that such 
condition underwent a permanent worsening 
(as opposed to a temporary flare up) 
during service.

A complete rationale for any opinions 
expressed should be included in the 
examination report.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
supplemented record.  Thereafter, the RO 
should readjudicate the issues on appeal.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  




The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



